Citation Nr: 0903949	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  03-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 letter decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida denying reopening of a claim for 
service connection for a nervous condition.
 
The veteran initially requested a Travel Board hearing on 
this matter, but withdrew that request in June 2003, asking 
that his testimony at the Decision Review Officer (DRO) 
hearing held in May 2001 be taken into account by the Board 
in place of any other type of hearing.  On appeal in May 
2004, the Board remanded the case for further development, to 
include attempting to acquire all relevant records from the 
veteran's February 2001 VA Agent Orange examination, Social 
Security Administration (SSA) medical reports, service 
medical records (SMRs) from all service record depositories 
and providing proper Veterans Claims Assistance Act (VCAA) 
notice to the veteran.  The RO issued another SSOC dated May 
2006.  The veteran's claim for PTSD was denied in a January 
2007 Board decision, with the issue of service connection for 
a psychiatric disorder other than PTSD remanded for further 
development.

The Board notes that the veteran made a claim for entitlement 
to service connection for a nervous condition during June 
1971.  However, the RO denied granting service connection in 
a December 1972 rating decision on the basis of VA 
psychiatric examination findings.  In the current appeal, the 
RO denied reopening the claim for entitlement to service 
connection for an anxiety disorder in a March 1998 letter 
decision.  The Board notes that the previous Board remands of 
May 2004 and January 2007 declined to treat the issue as one 
of New and Material Evidence.  As previous Board decisions 
have treated this claim as reopened with no prejudice to the 
veteran the Board will again proceed to adjudicate this claim 
on the merits.  

The Board notes that further evidence has been associated 
with the claims file since the most recent SSOC.  This 
evidence consists of a private psychiatrist's report 
concerning the veteran's condition.  The veteran submitted a 
waiver of RO adjudication concerning this evidence.  
Therefore, a solicitation of a waiver and/or remand for the 
RO's initial consideration of this evidence is not required. 
38 C.F.R. § 20.1304(c) (2008). 


FINDINGS OF FACT

The preponderance of the evidence indicates that the veteran 
does not currently have a mental health disability other than 
PTSD.


CONCLUSION OF LAW

A psychiatric disorder other than PTSD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the veteran VCAA notice on the 
claims being decided by a letter dated November 2005. 

In Pelegrini II, as previously indicated, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  In this case, notice was provided after the initial 
decision; however, the timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claim.  The May 2006 statement of the case (SOC) considered 
the claim based on all the evidence of record.  This 
readjudication acted to remedy any timing defect in regard to 
the VCAA.  
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the veteran to identify or send directly to VA all 
requested evidence to support his claims. 
 
The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates to be 
assigned service-connected disabilities or effective dates to 
be assigned increased evaluations.  However, the veteran is 
not prejudiced as a result thereof.  Bernard, 4 Vet. App. at 
394.  With regard to the remaining claims, service connection 
may not be granted. Therefore, any question relating to the 
appropriate disability evaluation or effective date to be 
assigned a grant of service connection or an increased 
evaluation is moot. 

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service VA, social 
security records, a hearing transcript and private treatment 
records.  The veteran does not now claim that there is any 
outstanding evidence for VA to secure in support of this 
appeal.  Additionally, the veteran submitted a letter during 
July 2006, indicating that he had no further evidence or 
information to present.

The Board notes that treatment records from the Miami VAMC 
dating from 1971 to 1978 have been requested multiple times 
by the RO.  In the May 2004 Board remand, the remand 
indicated that either the RO/AMC should issue a statement 
indicating that after multiple attempts, records from the 
Miami VAMC from 1971 to 1978 were unobtainable, or the RO/AMC 
should again attempt to obtain such records.  The AMC 
attempted to obtain treatment records once again from the 
Miami VAMC dating from 1971 to 1978 by a request dated 
November 2005 to no avail.

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations and obtaining a medical opinion, during which 
examiners addressed the disabilities at issue in this appeal.  
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Finally, where a veteran served for 90 days in active 
service, and psychosis develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The March 1968 Report of Medical Examination for Enlistment 
contains a normal psychiatric clinical evaluation. The 
accompanying Report of Medical History bears no indication of 
any psychological trouble. 
 
An August 1969 Consultation Report indicates that the veteran 
visited the orthopedic clinic with complaints of chronic 
ankle pain. The clinician conveyed that the chief of 
orthopedic service had examined the veteran at length, 
finding no orthopedic abnormality, and accordingly suggested 
that the veteran needed a psychiatric evaluation. 
 
A November 1970 Report of Medical Examination does not 
indicate whether the veteran had a normal or abnormal 
psychiatric clinical evaluation, but a notation on this 
report transcribed by the veteran indicates that he was in 
normal health. 
 
A March 1971 Medical Certificate indicates that the veteran 
complained of being afraid of groups, having episodes of 
nightmares and being unable to study or find work.  The 
examiner also noted the veteran's report of tinnitus.  He had 
no history of hallucinations.  Based on these data the 
examiner diagnosed the veteran with anxiety reaction and rule 
out a paranoid disorder. 

The Board notes that the veteran received a VA psychiatric 
examination within one year of discharge from service.  The 
veteran was discharged during November 1970 and the 
examination was conducted during August 1971.  The veteran 
indicated at that time that he was recommended for a 
psychiatric examination during service due to post-traumatic 
lower back pains, but that the psychiatric examination during 
service was not conducted.  The veteran indicated that he had 
many problems during service and had not been able to find 
work since service.  The examiner indicated that the veteran 
had problems accepting authority and that he was shy, 
introverted, inefficient and given to passive obstructionism.  
Additionally, his personality make-up was with passive-
aggressive and schizoid traits.  At this time the veteran 
appeared nervous, anxious and slightly depressed with a 
blunted affect. The veteran received tranquilizers and the 
physician thought he would benefit from individual 
psychotherapy.  He diagnosed the veteran with anxiety 
neurosis, chronic, moderately severe, and indicated that 
continuation of psychiatric attention was necessary. 
 
In December 1971, the RO denied service connection for the 
veteran's anxiety neurosis and issued a notice of that 
decision.  The RO continued to deny this claim in June 1980 
and March 1998. 
 
In July 1973, the veteran's mother submitted a letter 
indicating that the veteran had come home a different person 
than when he had entered the military. 
 
A May 1997 VA report by a licensed clinical social worker 
contains a diagnosis of PTSD (delayed onset) in conformity 
with the DSM-IV criteria.  

In May and June 1997, the veteran was seen by Dr. M, M.D.  In 
the May 1997 treatment note, the physician diagnosed the 
veteran with R/O "Sch", indicating Rule Out Schizophrenia.  
During the June treatment, Dr. M indicated that the veteran 
complained of flashbacks and hearing voices.  Dr. M diagnosed 
the veteran with Rule Out malingering, Rule Out Organic Brain 
Syndrome (OBS).

In August 1997, R.L., Ph.D., a licensed clinical 
psychologist, produced a psychological evaluation report of 
the veteran.  During the examination, the veteran complained 
of heavy tension and frustration, in addition to becoming 
aggressive at times, hearing voices at night and having 
flashbacks.  R.L. diagnosed the veteran with PTSD and major 
depression, moderate severity with psychotic features in 
conformity with DSM-IV criteria.  He made no finding with 
respect to the cause or origin of such disabilities. 
 
In September 1997, the veteran consulted with his private 
physician, Dr. R.A.R., who noted his history of chronic 
schizophrenia.  Also in September 1997 O.W.B., Ph.D., 
completed a psychiatric review form, which indicated that he 
found signs and symptoms of anxiety-related disorders and 
diagnosed the veteran with PTSD and major depression.  

In November 1997, D.L.R., Ph.D., too, completed a psychiatric 
review form wherein he noted that the veteran had mild 
depression and anger.  D.L.R. found no evidence of 
schizophrenia, organic mental disorders, or anxiety-related 
disorders.  D.L.R. circled "some features" under 
personality disorders and also circled "hostility." 
 
By a June 1998 decision, an Administrative Law Judge (ALJ) 
from the SSA determined that the veteran's severe major 
depressive disorder with psychotic traits from May 1997 
prevented him from performing even simple repetitive tasks 
associated with unskilled work as to render him 'disabled' 
within the meaning of applicable SSA regulations.  The ALJ 
noted the veteran's reported history of depression stemming 
from traumatic stress in 1971 during his active service in 
Vietnam, for which he was hospitalized during that time.  He 
also commented that the veteran experienced another psychotic 
episode in 1978, which required hospitalization as well, and 
that he had received treatment for severe major depression at 
a VA hospital in Florida from May 1997.  The veteran 
continued to relate symptoms of depression, poor 
concentration, nightmares, auditory hallucinations, and 
feeling dizzy from his antipsychotic medications. 
 
In April 1999 and August 1999, the VA Medical Center in 
Puerto Rico issued a letter to the RO indicating that it had 
no medical treatment records for the veteran. 
 
A May 2000 VA medical note indicates that the veteran was 
feeling a little more nervous and the veteran was not very 
clear about his symptoms.  He was diagnosed with "sch" 
(schizophrenia). 
 
In a February 2001 Agent Orange Progress Note, an advanced 
registered nurse practitioner (ANRP) indicated that the 
veteran had a history of schizophrenia, anger, depression, 
aggression and loss of concentration, diagnosed in 1993.  The 
veteran denied current anxiety, changes in mood, depression, 
despair, flashbacks, grandiosity, visual hallucinations, 
inability to concentrate, nervousness, paranoia, sadness or 
suicidal thoughts. 
 
At his May 2001 DRO hearing, the veteran testified that he 
had previously received treatment for a nervous disorder, 
most recently in Puerto Rico in 1971 during which time he was 
hospitalized for a period of months.  He also stated that he 
was hospitalized in 1978 at the VA Medical Center in Miami, 
and that he had not been hospitalized again since then.  
Additionally, he indicated that he currently received 
psychiatric treatment from the VA Outpatient Clinic by Dr. M.  
Concerning any in-service treatment for his nervous disorder, 
the veteran testified that he never received any such 
treatment, but that he went straight into the hospital 
immediately following his discharge.  The veteran further 
conveyed that he had not consulted with private psychiatric 
physicians but only had received treatment from VA Medical 
Centers in 1971, 1978 and currently.  
 
A June 2001 VA medical report conveys that the veteran had 
schizophrenia for which he took medication.  The veteran 
further stated that he was hospitalized at a VA hospital in 
Puerto Rico for three months following service and again for 
psychiatric problems in Miami in the late 1970s. 
 
An August 2001 letter by Dr. M.S. indicates that the veteran 
had received a diagnosis of paranoid schizophrenia. 
 
VA medical records spanning June 2001 to July 2003 reflect 
that the veteran was seen for medication management and 
psychotherapy in the treatment of his schizophrenia.  
Treatment notes indicate that the veteran continued to hear 
voices and lost his temper easily.  He was no suicidal; was 
oriented times three and appropriately dressed; and had no 
overt psychotic behavior and no agitation. 
 
In February 2005, the NPRC indicated that it had sent all of 
the veteran's SMRs to VA and that no additional SMRs were in 
the record.  In November 2005, the AMC requested all 
treatment records from the Miami VA Medical Center between 
January 1, 1971 to December 31, 1978. 
 
In July 2006, the veteran indicated that he had no further 
evidence to offer in support of his claim and in September 
2006 the veteran, through his accredited representative, 
stated that the veteran had anxiety, rage, and heard voices. 

The veteran was afforded an additional VA examination during 
September 2007.  The examiner indicated that the veteran 
fulfilled the DSM-IV criteria for PTSD, which was described 
as chronic.  The examiner additionally observed that there 
have been times when the veteran was diagnosed with 
schizophrenia; however, he was not demonstrating this during 
this examination.  The examiner additionally indicated that 
no other psychiatric diagnoses were found.  To summarize, the 
examiner indicated that the veteran did not have symptoms of 
schizophrenia or any other psychiatric disorder other than 
PTSD.

The veteran additionally submitted a letter from his VA 
treating physician.  The physician indicated that the veteran 
had been diagnosed with schizophrenia, chronic paranoid type 
and PTSD during 1998 at the Miami VAMC.  The physician 
additionally observes that the veteran has had multiple 
psychiatric inpatient hospitalizations since 1971 when he 
reported auditory hallucinations of "voices or kids asking 
for help".  He also reported irritability, insomnia and 
nightmares.  The Board notes that although the veteran's 
attorney indicates that the physician had reviewed a report 
from a 1971 inpatient hospitalization as she references it, 
there is no indication that such report exists as it has not 
been associated with the claims file after the RO repeatedly 
attempted to obtain all of the veteran's past psychiatric 
records.  Also, there is no indication in the physician's 
letter whether this account is by history from the veteran or 
actual documentation she has reviewed.

The veteran has additionally submitted, through his 
representative, a statement from a private psychologist who 
has reviewed the veteran's medical records.  The psychologist 
indicated that the veteran has symptoms of PTSD and 
schizophrenia and that the anxiety symptoms complained of 
after discharge were very likely attributable to both 
disorders.  The psychologist reiterated the aforementioned 
evidence found in the veteran's claims file.  He additionally 
indicated that it is impossible to disentangle the veteran's 
PTSD from his schizophrenia as combat veterans who develop 
schizophrenia while on duty or during a year of discharge 
often present their psychotic symptoms as relating to their 
experiences in Vietnam.  The Board notes that the veteran did 
serve in Vietnam; however, there is no objective evidence, 
after multiple attempts at procuring such, indicating that 
the veteran was actually in combat while in Vietnam.  The 
examiner additionally indicates that as the veteran's 
schizophrenia remits, his PTSD symptoms have remained.  The 
psychologist summarizes that it is equally likely that the 
veteran has symptoms of both PTSD and schizophrenia. 

The Board obtained a medical advisory letter from a VA 
Psychiatrist in order to further ascertain if the veteran has 
any diagnosed psychiatric disorder other than PTSD, to 
specifically include schizophrenia.  It was the 
psychiatrist's opinion that based on his review of the claims 
file and his interpretation of the record the veteran does 
not meet the criteria for a psychiatric disorder other than 
PTSD, including schizophrenia.  

A complete rationale for this opinion was offered.  The 
psychiatrist indicated that the DSM-IV criteria for 
schizophrenia require at least two of the following symptoms 
for at least one month: disorganized speech, grossly 
disorganized behavior, delusions, or negative symptoms.  The 
psychiatrist notes that there is no indication in the 
veteran's extensive psychiatric records that he had any of 
these symptoms for at least one month.  Although the veteran 
reported hearing voices at one time, there was no 
characterization of the voices.  So although the veteran's 
treating psychiatrist diagnosed him with schizophrenia, 
paranoid type, there was not sufficient evidence in the 
treatment records to support this diagnosis and the 
psychiatrist subsequently gave little weight to such 
diagnosis.  In fact, the psychiatrist found no evidence of a 
psychiatric diagnosis other than PTSD.  The psychiatrist 
pointed to a note from Dr. M dated 1997 which gave a 
diagnosis of Rule Out Malingering.  This led the psychiatrist 
to view the veteran's report of symptoms more skeptically 
rather than taken at face value.  Additionally, the 
psychiatrist indicated that during the veteran's most recent 
VA examination, the examiner indicated that the veteran did 
not display symptoms of schizophrenia.

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  However, the Court held in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), that so long as the 
veteran had a diagnosed disability during the pendency of the 
claim, service connection criteria requiring a current 
disability was satisfied.  In this case, an opinion from a VA 
psychiatrist indicates that the veteran did not have and does 
not currently have a psychiatric condition other than PTSD.  
Although the veteran has procured a private psychologist's 
opinion indicating a diagnosis of schizophrenia, this 
diagnosis was based on the rationale that the veteran was in 
combat in Vietnam during his active duty period and paranoid 
schizophrenia manifested during that time.  However, the 
Board's January 2007 decision adjudicating the veteran's 
claim for PTSD found that the preponderance of the evidence 
indicated that the veteran did not engage in combat with the 
enemy.  Additionally, the Board notes that the private 
psychologist indicates that the veteran's schizophrenic 
symptoms have waned while his PTSD symptoms have remained.  
The psychologist declined to indicate the extent to which he 
believed the veteran's schizophrenic symptoms had remitted.  
The Court has recently held in Nieves-Rodriguez v. Peake, No. 
06-0312, December 1, 2008, that in weighing various medical 
opinions with contradictory findings, the focus is not on 
whether the clinician had access to the claims file, but 
instead on whether the clinician was "informed of the 
relevant facts" in rendering a medical opinion.  Here, the 
private psychologist based his opinion on a fact not borne 
out by the evidence of record.  Additionally, the Board notes 
that the private psychologist indicated that the veteran's 
schizophrenic symptoms have remitted, as his PTSD symptoms 
remain, thus supporting the VA psychiatrist's opinion that 
the veteran does not manifest symptoms of schizophrenia.  

The Board additionally notes that the VA psychiatrist 
addressed the DSM-IV criteria and provided a thorough 
explanation as to why the veteran's symptoms did not support 
that diagnosis.  The Board notes in this regard that the 
other medical opinions contained in the claims file by 
treating physicians, indicating that the veteran has been 
diagnosed with schizophrenia do not assess the veteran in 
conformity with the DSM-IV criteria.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).    

Due to the fact that the private psychologist's analysis was 
based on facts contraindicated by the weight of the objective 
evidence that the veteran had not participated in combat 
while in Vietnam, that the VA psychiatrist used the DSM-IV 
criteria in determining whether the veteran actually 
manifested sympomatology consistent with paranoid 
schizophrenia or any other psychiatric diagnosis other than 
PTSD and the fact that the VA psychiatrist indicated a 
rationale which was thoroughly supported by the relevant 
facts of the veteran's claim, the Board finds the VA 
psychiatrist's opinion to be the most probative opinion found 
in the veteran's record.

For the reasons stated above, the Board finds that service 
connection is not warranted. As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case. Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that 'the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant'); Gilbert, 1 Vet. App. at 56. 


ORDER

Entitlement to service connection for a psychiatric disorder 
other than PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


